At the end of the nineteenth century, one quarter of the Icelandic population emigrated to Canada and the United States. Iceland was one of the poorest countries in Europe, and people were seeking a better life for themselves and their families. The image of the struggling Icelander — crossing the ocean, seasick and hungry — is still embedded in the minds of our people. But we do know that many of our fellow countrymen achieved success in their new home. I truly believe that they have had a positive impact on their communities. The Icelandic migrants were not refugees. They were not fleeing war and disaster. But they were seeking safety and better lives for their families.
Today, millions of people are displaced by conflict and disaster. The long-term goal of the international community must be to create peace where there is conflict and economic opportunities where there are none, so that countries of origin do not lose their human capital and people can stay safely in their homes. Today, we are faced with humanitarian crisis and we must all step up to the plate. Iceland — a country of only 330,000 people — has contributed to addressing the issue, both with funding to the relevant institutions and by welcoming a group of Syrian refugees. In the weeks to come, we are welcoming another group from Syria, bringing the overall number in 2016 to more than 100. For a small country, these numbers are big — the equivalent of 100,000 in the United States.
The Middle East and North Africa regions remain in conflict and crisis, often driven by injustice and human rights failures. The Syrian conflict continues to inflict suffering on millions. I strongly condemn the attack on the United Nations humanitarian convoy earlier this week and the new attacks on Aleppo. I also urge the conflicting parties, and especially the Syrian Government, to commit to finding a political solution. The suspected war crimes committed in this conflict threaten to undermine international law for the time to come. These war crimes must be prosecuted. Along with others, I praise the generosity of the neighbouring States — Jordan, Lebanon and Turkey — in addressing the issue.
It should be possible to resolve the Israeli- Palestinian conflict, but actions by both sides have continued to undermine the negotiation of a two-State solution. There is violence and provocation on both sides. Settlement expansion and the destruction of Palestinian structures undermine the basis for peace. The Security Council should take action to back the recommendations of the Quartet via a resolution. At the same time, we urge the parties to foster a climate of tolerance.
The sense of injustice and failure of governance is often at the root of other conflicts. The question of Western Sahara remains unresolved. We urge both sides to exercise restraint and to do their utmost to reduce tensions in line with United Nations resolutions.
Africa and the Middle East are the regions worst hit by terrorism and violent extremism. But no country is left untouched, and terrorism has returned to Europe. That is a vivid reminder for my region that other societies may harbour individuals with beliefs that can be turned into justifications for violence and terrorism. It is a global threat of massive scope and complexity. We must act together as a world community. We must improve United Nations coordination in dealing with terrorism and violent extremism. We must challenge narratives and ideologies together and identify internal and external drivers of violent extremism and terrorism.
Nelson Mandela said, Education is the most powerful weapon which you can use to change the world.” Education is a precondition of good governance. If people do not know their rights or how to seek justice and do not understand the views of others, then building peaceful and inclusive societies is very difficult. Education remains a key pillar in Iceland’s development cooperation. Over the past 70 years Icelandic society has developed from being a poor society to a modern, prosperous economy. We could not have done that if we had not ensured access for all to quality education at both secondary and higher levels.
Education shines a light on our path to ensuring human rights for all. In one century, women have seen great progress, even though the progress is uneven. I stand here today, one of only 30 or so female Foreign Ministers in the world, as proof that we have come a long way, yet not nearly far enough. Women’s human rights lag severely behind in many countries, at great cost to women, men and society as a whole.
We have agreed that no one can be left behind. That includes every individual, no matter the colour of her or his skin, her or his disability or religion or whom she or he loves. If we want resilient and healthy societies, we must make it our business to safeguard the rights and interests of minority groups, including lesbian, gay, bisexual and transgender groups.
The United Nations is the heart and soul of all international efforts. It is our responsibility to safeguard the Organization and ensure that it is ready for the challenges ahead. The new approach for appointing the Secretary-General raises the profile and standing of the United Nations. It is a major milestone to see such a strong field of women candidates. I would like to pay tribute to the former President of the General Assembly, Mr. Lykketoft, for his efforts to make the new approach work. It is now for the Security Council to propose to the General Assembly a candidate who has wide support, credibility and respect. I hope we will succeed in finding her or him.
We have set our sights high for the future of our planet. We have set goals to address climate change. We have mapped out a course to sustainable development that is universal, leaves no one behind and preserves our planet. The rules and objectives have been agreed — a major achievement. Now we have to implement them. With political will, knowledge-sharing and innovation, I am confident that we will succeed.
A large number of States have already ratified the Paris Agreement on Climate Change, thus paving the way for its early entry into force. In particular, I welcome the leadership shown by the United States of America and China. And I am proud to inform the Assembly that I handed over Iceland’s instrument of ratification earlier this week.
The world’s common road map to sustainable development — the 2030 Agenda — should be taped to the wall of every planning ministry. The Icelandic Government is keenly aware that the Agenda needs to concern every one of us. The Agenda presents challenges and opportunities to government, business and civil society in every country.
In Iceland we want to be sure of reaching the Sustainable Development Goals (SDGs) on time. W are therefore setting up the structures and identifying the gaps to help us do that. Iceland aims to present its own national review in two years. Sharing ideas and knowledge will be a key element of our common success. For many years, Iceland has hosted United Nations University training programmes in four areas of importance to our agenda, namely, gender equality,
sustainable geothermal energy, sustainable management of the oceans and combating desertification. We will continue to make a contribution in those areas of Icelandic expertise.
Twenty-two years ago I lived in South Korea. To my surprise, I saw many similarities between Iceland and South Korea. Both countries rose from poverty to prosperity in only a few decades, and both gained independence in the 1940. And both are democracies and base their economic welfare on market economics.
In contrast, the people of North Korea still live in poverty, with a gross domestic product per capita equal to only 5 per cent of that of their cousins to the south. They experience higher infant mortality and lower life expectancy than their cousins, and even starvation. Severe human rights violations are committed by a dictatorship Government. It is shocking to see how the Government of North Korea continues its illegal pursuit of nuclear weapons, thereby risking not only the security of its own people and the entire region but also international security. Iceland strongly condemns North Korea’s nuclear testing, which is in breach of universally accepted norms and international law.
As politicians we bear a heavy responsibility to govern to the best of our ability and in the interests of all people. Good governance is outlined in a key global goal. In many ways, it is the keystone of the 2030 Agenda.
While each nation is sovereign, none of us is isolated from the world or world events. Yet we have seen powerful countries breach fundamental principles of international law by invading other States. International law is key to cross-country relations and the integrity of our global system. For a small and peaceful country like mine, international law is our sword, shield and shelter.
In 2006 nobody had heard of iPhones or tablets or apps, there were no apple slices at McDonald’s, and Segways were seen only in science fiction movies. But 2006 brought two things that everyone in this building seems to love, namely, Twitter and Mr. Ban Ki-moon, who is stepping down after 10 successful years as Secretary-General of the United Nations. During those years we have seen tremendous change. His personal commitment to fighting climate change has been a key factor in our reaching agreement. He has laid the groundwork for reforming United Nations peacekeeping operations. And he has shown strong leadership on gender issues. On behalf of Iceland, I would like to thank Mr. Ban Ki-moon for his extraordinary contribution as Secretary-General.
